NO. 12-11-00042-CV
 
IN THE COURT OF APPEALS          
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
IN RE:                                                            §                      
 
RICKY L. GILMORE,                                  §                      ORIGINAL
PROCEEDING
 
RELATOR                                                     §                      



MEMORANDUM
OPINION
                                                                  PER
CURIAM
            This
original mandamus proceeding is being dismissed because Relator has failed to
comply with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.3.  On January 31,
2011, this court sent a written request that Relator remit the filing fee on or
before February 10, 2011.  See Tex.
R. App. P. 5.  However, Relator did not remit the filing fee.  On March
9, 2011, the court sent a second notice informing Relator that the filing fee
had not been paid as requested.  Relator was further notified that the original
proceeding would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3 unless the filing fee was received on or before March
21, 2011.  See Tex. R. App. P. 5. 
The March 21 deadline has passed, and Relator has not complied with the court’s
request.  Because Relator has failed, after notice, to pay the filing fee in
compliance with rule 5, the original proceeding is dismissed.  See Tex. R. App. P. 42.3(c).  All pending
motions are overruled as moot.
Opinion delivered March 31, 2011.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(PUBLISH)